961 F.2d 221
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Belinda ROBERTS, a/k/a Robin Weller, a/k/a Erick Cox,Defendant-Appellant.
No. 91-8044.
United States Court of Appeals, Tenth Circuit.
April 7, 1992.

Before JOHN P. MOORE and EBEL, Circuit Judges, and COOK, District Judge.*
ORDER AND JUDGMENT**
JOHN P. MOORE, Circuit Judge.


1
Belinda Roberts challenges the sentencing guideline provision in marijuana offenses involving more than fifty plants which deems the weight of a marijuana plant to be a kilogram for purposes of mandatory sentencing.   Her contention that this provision is an irrational and arbitrary violation of due process has been decided to the contrary in United States v. Lee, --- F.2d ----, 1992 WL 30105 (10th Cir.1992).


2
AFFIRMED.



*
 The Honorable H. Dale Cook, United States Senior District Court Judge for the Northern District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R.36.3